              Case 1:19-cv-06766-VEC-KHP Document 80 Filed 09/18/20 Page 1 of 3


                                                                                                     Bradley J. Bartolomeo
                                                                                                77 Water Street, Suite 2100
                                                                                                New York, New York 10005
                                                                                     Bradley.Bartolomeo@lewisbrisbois.com
                                                                                                      Direct: 212.232.1398




     September 17, 2020
                                                                                                      09/18/2020


     Via ECF
     The Honorable Katharine H. Parker
     United States Magistrate Judge
     United States District Court
     Southern District of New York
     500 Pearl Street, Room 750
     New York, New York 10007

             RE:      Regus Management Group, LLC, et al. v. Julian Perez, et al.
                      U.S. Dist. Ct. S.D.N.Y., Case Number 19-cv-6766 (VEC)

     Dear Judge Parker:

            Please accept this Letter Motion from Regus Management Group, LLC (“Regus”) pursuant to
     Your Honor’s Individual Practice Rule I(f) seeking a limited adjournment of the Settlement
     Conference.

            Pursuant to Your Honor’s August 5, 2020 Settlement Conference Order (Dkt. No. 78), a
     Settlement Conference is scheduled for Monday, September 21, 2020 at 2:00 p.m. During that
     conference, Your Honor instructed Regus to produce unredacted documents to Defendants and
     Defendants to respond to Regus’ outstanding discovery and otherwise produce those documents
     Defendants contend support their position that Regus knew of their activity

             Consistent with the Court’s instruction, Regus provided copies of the unredacted documents
     to Defendants on August 27, 2020. Defendants did not, however, produce the documents they
     referenced in the August 5, 2020 Settlement Conference until 10:17 p.m. Friday, September 11, 2020,
     or respond to the Regus’ discovery requests until Monday, September 14, 2020 at 11:11 a.m.

             In light of lead counsel, Dennis Leone’s existing obligations, including preparation for client
     obligations and travel to Miami, Florida and Jacksonville, Florida on Thursday, September 17 and
     Friday, September 18, respectively, and the obligations of Regus’ relevant employees, Regus and the
     undersigned cannot review, digest, and conduct the additional investigation necessary to
     meaningfully understand or respond to the responses, documents, and information. Moreover,
     Defendants failed to answer and, instead and despite purporting to be proceeding pro se, asserted
     objections to and either refused and/or failed to answer a number or interrogatories addressing the

ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • DELAWARE • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY • LOUISIANA
MARYLAND • MASSACHUSETTS • MINNESOTA • MISSOURI • NEVADA • NEW JERSEY • NEW MEXICO • NEW YORK • NORTH CAROLINA
OHIO • OREGON • PENNSYLVANIA • RHODE ISLAND • TEXAS • UTAH • VIRGINIA • WASHINGTON • WASHINGTON D.C. • WEST VIRGINIA
        Case 1:19-cv-06766-VEC-KHP Document 80 Filed 09/18/20 Page 2 of 3


September 17, 2020
Page 2



crux of the liability and damages issues in this matter. In the interrogatories to which Defendants
provided any meaningful response, they provided the identities of five individuals they purport were
aware of or permitted their conduct. As a result, we need additional time to confer with Defendants
regarding their objections, await meaningful responses, and contact and interview no less than the
five (5) people identified in their responses to confront them with the additionally provided
information.

       Regus must undertake additional effort, then, before it can meaningfully participate in the
Settlement Conference currently scheduled for Monday, September 21, 2020 at 2:00 p.m. Therefore,
Regus hereby requests this Honorable Court adjourn the Settlement Conference until no earlier than
October 14, 2020. This is the first request to adjourn the September 21, 2020 Settlement Conference.

        It remains Regus’ preference to reasonably resolve this matter if possible and Regus intends
to continue informal settlement discussions through Mr. Barber once Regus completes its review and
investigation. Regus seeks this adjournment not for the purposes of delay but rather to conserve
attorneys’ fees and promote judicial economy by allowing Regus a reasonable period of time to
conduct a meaningful review of the information provided thirty-seven (37) and forty (40) days after
it was requested and only, in essence, a week before the Settlement Conference. Despite no reasonable
basis for prejudice to Defendants by allowing a reasonable adjournment in light of their delay in
responding to the pending discovery and requirement to produce documents, Defendants object to the
adjournment through settlement counsel, Mr. Barber. It is the Defendants position, as conveyed by
Mr. Barber1 that: [they] do not believe there is any reason to postpone the Settlement Conference
scheduled for September 21, 2020. As Defendants believe that Plaintiffs have had plenty of time and
opportunity to produce any documents they possess that could further settlement negotiations, as
Plaintiffs have done.

       We appreciate your consideration of this request and look forward to your response.


                                                  Very truly yours,

                                                  s/ Bradley J. Bartolomeo
                                                  Bradley J. Bartolomeo of
                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP

BJB
cc:    Defendants Perez, McCarthy, and Alcantara (via ECF)
       Philip Barber (via electronic mail)




1
                               LEWIS BRISBOIS BISGAARD & SMITH LLP
  Per Mr. Barber’s e-mail correspondence dated September 16, 2020. A copy of this
                                       www.lewisbrisbois.com
correspondence was provided to Mr. Barber but at the time of this filing a response was not
received.
     Case 1:19-cv-06766-VEC-KHP Document 80 Filed 09/18/20 Page 3 of 3


The settlement conference in this matter currently scheduled for Monday,
September 21, 2020 at 2:00 p.m. is rescheduled to Monday, December 7, 2020
at 2:00 p.m. Counsel is directed to call Judge Parker’s teleconference line at
the scheduled time. Please dial (866) 434-5269, Access code: 4858267. The
parties are instructed to complete the Settlement Conference Summary
Report and prepare pre-conference submissions in accordance with Judge
Parker’s Individual Rules of Practice. Pre-conference submissions must be
received by the Court no later than November 30, 2020 by 5:00 p.m.




                                                               09/18/2020
